DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobs et al (U.S. Patent Application Publication No. 2017/0057775), hereinafter “Kobs”.
	With respect to Claim 1, Kobs, Figures 1-18B, teaches a method of determining a type of a rolled product comprising: 
determining, within a time range (any determination will take an amount of time), a length of the rolled product dispensed (see Paragraph [0110], lines 10-12); 
determining, within the time range (any determination will take an amount of time), a diameter of the rolled product (see Paragraph [0110], lines 12-15); and 
determining the type of the rolled product based on the length and the diameter (see Paragraph [0110], lines 15-24). 
In lines 21-24, Kobs discusses that various techniques may be used to identify the specific roll of sheet product (allowing use of known parameters) or to identify the specific parameters of the roll of sheet product being currently used.
It would have been obvious to one of ordinary skill in the art that Kobs could determine the type of rolled product using length and diameter since this would fall under the phrase “allowing use of known parameters”.
With respect to Claim 2, Kobs further teaches wherein the time range is defined from a first dispensing event to a next consecutive dispensing event.  
With respect to Claim 3, Kobs further teaches wherein the rolled product is bath tissue roll.  See Paragraph [0005], lines 3-4.
With respect to Claim 4, Kobs further teaches wherein the rolled product is a paper towel roll.   See Paragraph [0005], lines 3-4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654